 Case 3:21-cv-12753-FLW-LHG Document 1 Filed 06/18/21 Page 1 of 5 PageID: 1




                                        629 Parsippany Road
                                   Parsippany, New Jersey 07054
                                P (973) 403-1100 F (973) 403-0010
                                          www.weiner.law

LAWRENCE M. BERKELEY                                                         lmberkeley@weiner.law
Member of the Firm


                                                  June 18, 2021
Via Electronic Filing
Clerk, United States District Court
Clarkson S. Fisher Building
& U.S. Courthouse
402 East State Street
Trenton, NJ 08608

       Re:     Van Note, Kim & Eugene v. Harvia US, Inc., et al.
               Docket No.: SOM-L-676-21
               Our File No.: COST-139

Dear Sir/Madam:

       Enclosed please find Petition for Removal on behalf of Defendant, Costco Wholesale
Corporation. Please file same. By copy of this letter, we are advising our adversary of this Petition.

       Thank you for your courtesy in this regard.

                                                  Respectfully submitted,


                                                  LAWRENCE M. BERKELEY
                                                  A Member of the Firm

LMB/yo
Enclosures.

cc:    Clerk, Superior Court of New Jersey, Somerset County (via electronic filing)
       Alex Lyubarsky, Esq. (via email only – dalyubarsky@wilentz.com )
 Case 3:21-cv-12753-FLW-LHG Document 1 Filed 06/18/21 Page 2 of 5 PageID: 2



WEINER LAW GROUP LLP
Lawrence M. Berkeley
Attorney ID No: 035971991
629 Parsippany Road
Parsippany, New Jersey 07054
Telephone (973) 403-1100
LMBerkeley@weiner.law
Attorneys for Defendant, Costco Wholesale Corporation
Our File No. COST-139


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


KIM VAN NOTE and EUGENE VAN                          CIVIL ACTION NO.:
NOTE, her husband,

       Plaintiff

vs.

HARVIA US INC., ALMOST HEAVEN
SAUNAS LLC, AHS LLC, COSTCO
WHOLESALE CORPORATION, JOHN
DOES 1-20 (fictitious names), ABC
CORP. 1-20 (fictitious names),

       Defendants.


                                   PETITION FOR REMOVAL

       Petitioner, Costco Wholesale Corporation, by its attorneys, WEINER LAW GROUP LLP,

respectfully petitions the United States District Court for the District of New Jersey as follows:

       1.      This case was commenced on May 12, 2021 in the Superior Court of New Jersey,

Law Division, Somerset County. Suit is identified in the Superior Court as Van Note, Kim v.

Harvia US Inc., et al., Docket No. SOM-L-676-21. (See Exhibit A).

       2.      Costco Wholesale Corporation first received a copy of the Complaint on June 2,
 Case 3:21-cv-12753-FLW-LHG Document 1 Filed 06/18/21 Page 3 of 5 PageID: 3


2021 when Plaintiffs caused a copy of the Complaint to be personally served on an authorized

representative of Costco Wholesale Corporation. (See Exhibit B).

       3.      The filing of this Petition for Removal is timely because it is filed within thirty days

of the date Costco Wholesale Corporation first received notice of the lawsuit.

       4.      Plaintiffs’ Complaint in the Superior Court of New Jersey, Law Division, Somerset

County, asserts damages of a non-specified amount. Plaintiffs, allegedly sustained injuries caused

by a defective product. As such, Defendant Costco Wholesale Corporation believes the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       5.      Costco Wholesale Corporation is informed and believes that Plaintiffs are individual

citizens of the State of New Jersey. Defendant/petitioner, Costco Wholesale Corporation, is a

Washington corporation and its principal place of business is 999 Lake Drive, Issaquah,

Washington 98027. Therefore, complete diversity exists among the parties.

       6.      Upon information and belief, co-defendant Harvia US Inc., (“HUS”) is a foreign

corporation that is domiciled in Muurame, Finland, and that is where its principal place of business

is located. (See Exhibit C). To date, co-defendant HUS has not filed an Answer to the Complaint,

no appearance has been entered, and the undersigned has been unable to otherwise identify counsel

for HUS in an effort to obtain HUS’s consent for the removal of this matter to federal court. Costco

Wholesale Corporation currently does not have the ability to obtain consent from HUS.

       7.      Upon information and belief, co-defendant Almost Heaven Saunas, (“Almost

Heaven”) is a Michigan corporation with its principal place of business located at 11261 James

Street, Holland, MI 49424. To date, co-defendant Almost Heaven has not filed an Answer to the

Complaint, no appearance has been entered, and the undersigned has been unable to otherwise

identify counsel for Almost Heaven in an effort to obtain Almost Heaven’s consent for the removal

of this matter to federal court. Costco Wholesale Corporation currently does not have the ability to

                                                  3
 Case 3:21-cv-12753-FLW-LHG Document 1 Filed 06/18/21 Page 4 of 5 PageID: 4


obtain consent from Almost Heaven. (See Exhibit D).

       8.      Upon information and belief, co-defendant AHS, LLC, (“AHS”) is a Michigan

corporation with its principal place of business located at 25 W. 8th Street, Holland, Michigan

49423. To date, co-defendant AHS has not filed an Answer to the Complaint, no appearance has

been entered, and the undersigned has been unable to otherwise identify counsel for AHS in an

effort to obtain AHS’s consent for the removal of this matter to federal court. Costco Wholesale

Corporation currently does not have the ability to obtain consent from AHS. (See Exhibit E).

       9.      In Lewis v. Rego Co., 757 F.2d 66 (3d Cir. 1985), the Third Circuit held that stating

“no entry of appearance has yet been made on behalf of [defendant]” is sufficient to bring it within

the non-service exception to the requirement to obtain consent from all defendants prior to seeking

removal. Lewis v. Rego Co., 757 F.2d 66, 68–69 (3d Cir. 1985).

       10.     Accordingly, this action is removable to this Court pursuant to 28 U.S.C. § 1441.

       WHEREFORE, Petitioner, Costco Wholesale Corporation, Defendant in the action

described herein, which is currently pending in the Superior Court of the State of New Jersey, Law

Division, Somerset County, Docket No. SOM-L-676-21, prays that this action be removed

therefrom to this Court.

                                              WEINER LAW GROUP LLP
                                              Attorney for Defendant, Costco Wholesale Corp.


Dated: June 18, 2021                          BY:
                                                     LAWRENCE M. BERKELEY, ESQ.
                                                     (LMB-7706)




                                                 4
 Case 3:21-cv-12753-FLW-LHG Document 1 Filed 06/18/21 Page 5 of 5 PageID: 5


       I certify that a true copy of the Summons and Complaint filed in the Superior Court of the

State of New Jersey, County of Somerset, is annexed hereto as Exhibit A. The affidavit of service is

annexed hereto as Exhibit B. Information regarding the principal place of business for HUS,

Almost Heaven, and AUS are annexed hereto as Exhibit C, D, and E.



                                              WEINER LAW GROUP LLP
                                              Attorney for Defendant, Costco Wholesale Corp.


Dated: June 18, 2021                          BY:
                                                     LAWRENCE M. BERKELEY, ESQ.
                                                     (LMB-7706)




                                                 5
